Exhibit 10.1 

 

Hemispherx Biopharma, Inc.

2016 Senior Executive Deferred Cash Performance Award Plan

1.                 In order to conserve cash and create appropriate incentives
for senior executives, Hemispherx Biopharma, Inc. (the “Company”), with the
approval of the Board of Directors of the Company (the “Board”) based on the
recommendation of the Compensation Committee of the Board (the “Committee”), has
adopted the Hemispherx Biopharma, Inc. 2016 Senior Executive Deferred Cash
Performance Award Plan (the “Plan”). The participants in the Plan (the
“Participants”) will be Dr. William Carter and Mr. Thomas Equels.

2.                 The Plan will be in effect for three months beginning with
the commencement of the 2016 Voluntary Incentive Stock Award Plan (the “Stock
Award Plan”) and may be extended for additional periods of three months
thereafter subject to termination by the Company with the approval of the Board.
The Plan shall be in effect during any period in which the Stock Award Plan is
in effect. The Participants will participate during each three-month period the
Plan is in effect (each such period, a “Plan Period”).

3.                 By participating in the Plan, a Participant will be
authorizing the Company to withhold 50% of the sum of his salary, consulting and
director’s fees on each semi-monthly payroll date (each, a “Withholding Date”)
occurring during the applicable Plan Period.

4.                 The Company will establish and maintain a record of the
dollar amount withheld on each Withholding Date (each, a “Withheld Dollar
Amount”) and the closing price of a share of the Company’s common stock (the
“Stock”) on the NYSE MKT on the last trading day preceding the Withholding Date
(each, a “Base Stock Price”).

5.                 On the 9-month anniversary of each Withholding Date (each, a
“Payment Date”), if the Payment Condition, as defined below, in respect of the
Withheld Dollar Amount on such Withholding Date is satisfied, the Company will
pay the Participant an amount in cash (the “Performance Cash Payment”) equal to
(a) the product of the applicable Withheld Dollar Amount multiplied by a
fraction, the numerator of which will be the closing price of the Stock on the
NYSE MKT for the last trading date preceding the Payment Date (a “Payment Stock
Price”), and the denominator of which will be the applicable Base Stock Price,
less (b) the minimum withholding taxes due in respect of such payment. The
Payment Condition will be that the closing price of the Stock for five (5)
successive trading days during the period beginning on the applicable
Withholding Date and ending on the applicable Payment Date is at least $0.20 per
share.


 



6.                 If the Payment Condition is not satisfied with respect to a
Withheld Dollar Amount then the Performance Cash Payment will be zero.

Plan Administration.

Subject to the provisions of the Plan, the Committee is authorized to interpret
the Plan and the grants made under the Plan, to establish, amend and rescind any
rules, regulations or policies related to the Plan, to determine the terms and
provisions of the agreements related to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee, in its sole discretion, may correct any defect, supply any omission
and reconcile any inconsistency in the Plan. The Committee may adopt such rules,
regulations and policies as it deems desirable for administering the Plan. The
Committee will have the authority to make appropriate adjustments to the Base
Stock Price and the Payment Stock Price to reflect stock splits and stock
combinations. The determination of the Committee in the administration of the
Plan, as described herein, shall be final and conclusive. For the sake of
clarity, the authority and discretion of the Committee in respect of the Plan
will include the Base Pay Supplement for Participants as provided below.

BASE PAY SUPPLEMENT FOR PARTICIPANTS.

Each of the Participants will be awarded an amount (the “Approval Award”) equal
to 30% of the pre-tax amount of his base annual salary upon FDA Approval of
Ampligen (the “Approval”). The Approval Award will be paid within three months
following the Approval. A Participant will not qualify for the Approval Award if
the Participant’s employment is terminated prior to the Approval due to (i)
termination by the Company for Cause or (ii) voluntary termination by the
Participant.

In addition, each of the Participants will be awarded an amount (the
“Pre-Approval Award”) equal to 30% of the pre-tax amount of his base annual
salary upon the successful pre-approval inspection by the FDA of the Alferon
facility (the “Pre Approval”). The Pre-Approval Award will be paid within three
months following the Pre Approval. A Participant will not qualify for the
Pre-Approval Award if the Participant’s employment is terminated prior to the
Pre Approval due to (i) termination by the Company for Cause or (ii) voluntary
termination by the Participant.